Case 1:19-cv-00040-NYW Document 8 Filed 02/14/19 USDC Colorado Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No.: 1:19-cv-040-REB

FRED NEKOUEE, individually,                        :
                                                   :
               Plaintiff,                          :
                                                   :
vs.                                                :
                                                   :
CHAMPION WINDSOR LLC, a Colorado                   :
limited liability company;                         :
                                                   :
            Defendant.                             :
_______________________________________/

               NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE
       Plaintiff, Fred Nekouee, by and through his undersigned counsel, hereby voluntarily

dismisses this action in its entirety with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i) as

the parties have entered into a definitive Settlement Agreement.

                                              Respectfully submitted,

                                              s/Robert J. Vincze           _
                                              Robert J. Vincze (CO #28399)
                                              Law Offices of Robert J. Vincze
                                              PO Box 792
                                              Andover, Kansas 67002
                                              Phone: 303-204-8207
                                              Email: vinczelaw@att.net

                                              Attorney for Plaintiff Fred Nekouee
